Interim Decision #1193U

MATTER OF PIEDRA

In Adjustment of Status Proceedings
A-11884060-1
A-12831083
Decided by Regional Commissioner Arne 19, 1968
A

native and citizen of Cuba who was last inspected and admitted to the united
States on January 1, 1959 is ineligible for adjustment of status to that of a
permanent resident under section 1 of the Act of November 2, 1966, as the
statute requires inspection and admission or parole subsequent to January 1,
1959.

DISCUSSION: These cases relating to a man and wife and their
16-year-old son come forward by certification from the District Director, San Juan, Puerto Rico, who denied the applications on the
basis that the applicants have not been inspected and admitted or
paroled into the United States subsequent to January 1, 1959, as contemplated by the statute.
The applicants are all natives and citizens of Cuba born in Havana.
They last entered the United States on January 1, 1959 at which time
they were inspected and admitted into the United States as nonimmigrant visitors for one month. They were granted extensions of their
temporary stay to the end of 1959. They failed to depart and all were
granted an indefinite period of time within which to depart voluntarily from the United States.
The pertinent part of the Act of November 2, 1966 states that :
The status of any alien who is a native or citizen of Cuba and who has been
inspected and admitted or paroled into the United States subsequent to January 1, 1959 . . . may be adjusted . . . to that of an alien lawfully admitted

for permanent residence ... (italic supplied).

The sole question here is whether the applicants have in fact been
inspected and admitted or paroled into the United States subsequent
to January 1, 1959. It is clear that the granting of extensions of stay
to them subsequent to January 1, 1N9 did not constitute the inspection
and admission or parole into the United States contemplated by the
statute, nor did the later grant of indefinite voluntary departure.
788

The exact wording of the Act is specific, clear and unambiguous
in requiring the alien to have "been inspected and admitted or paroled
into the United States subsequent to January 1, 1959." The meaning
of the word "subsequent" is equally clear both in common usage and at
law. Black's Law Dictionary, Fourth edition, and Webster's International Dictionary, unabridged, 2nd. edition, both define the word
"subsequent" as meaning "following in time; coming or being later
than something else." The applicants' arrival, inspection and admission
all on January 1, 1959 cannot be construed as having occurred subsequent to January 1, 1959. They are, therefore, not eligible for adjustment of status and there is no alternative but to deny their applications.
ORDER: The decisions of the District Director, San Juan, Puerto
Rico, are affirmed and the applications are denied.

789

